 



  EXHIBIT 10.1

2005 STOCK PLAN
FOR NON-EMPLOYEE DIRECTORS
OF
NOBLE ENERGY, INC.
RECITALS
      A.     Effective as of April 26, 2005, the Board of Directors of Noble
Energy, Inc., a Delaware corporation (the “Company”), hereby adopts this 2005
Stock Plan for Non-Employee Directors of Noble Energy, Inc. (the “Plan”).
      B.     The purposes of the Plan are to provide to each of the directors of
the Company who is not an employee of the Company or one of its affiliates an
added incentive to continue in the service of the Company and a more direct
interest in the future success of the operations of the Company by granting to
such directors (i) options to purchase shares of the Company’s common stock, par
value $3.331/3 per share (the “Common Stock”), and (ii) awards of restricted
shares of Common Stock, in each case subject to the terms and conditions set
forth below.
ARTICLE I
General
      1.01     Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:


        (a) “Affiliate” means any corporation, partnership, limited liability
company, association, trust or other organization which, directly or indirectly,
controls, is controlled by, or is under common control with, the Company.    
      (b) “Awardee” means, with respect to a Stock Award, the Non-Employee
Director to whom the Stock Award has been granted pursuant to the Plan.    
      (c) “Board of Directors” means the Board of Directors of the Company.    
      (d) “Common Stock” means the Company’s common stock, par value $3.331/3
per share.           (e) “Company” means Noble Energy, Inc., a Delaware
corporation.           (f) “Effective Date” means April 26, 2005.          
(g) “Employee” means an individual who, at the time of the performance of his or
her services for the Company or one of its Affiliates, is treated by the Company
or such Affiliate as an employee for federal income tax purposes.          
(h) “Fair Market Value” means, with respect to a share of Common Stock, the
closing sales price per share of Common Stock on the New York Stock Exchange on
the date in question (or, if there was no reported sale on the New York Stock
Exchange on such date, then on the last preceding day on which any reported sale
occurred on the New York Stock Exchange).           (i) “Holder” means, with
respect to an Option, the Non-Employee Director to whom the Option has been
granted pursuant to the Plan.           (j) “Non-Employee Director” means an
individual who (i) is a member of the Board of Directors by virtue of being
elected to the Board of Directors by the stockholders of the Company or by the
Board of Directors under applicable corporate law, and (ii) is not an Employee
of the Company or one of its Affiliates.           (k) “Option” means an option
to purchase shares of Common Stock granted pursuant to Article III of the Plan.

1



--------------------------------------------------------------------------------



 





        (l) “Permitted Transferee” means, with respect to a Holder, (i) any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Holder, including
adoptive relationships, (ii) any person sharing the Holder’s household (other
than a tenant or an employee), (iii) a trust in which the persons described in
clauses (i) and (ii) above have more than fifty percent of the beneficial
interest, (iv) a foundation in which the Holder and/or persons described in
clauses (i) and (ii) above control the management of assets, and (v) any other
entity in which the Holder and/or persons described in clauses (i) and
(ii) above own more than fifty percent of the voting interests.          
(m) “Plan” means this 2005 Stock Plan for Non-Employee Directors of Noble
Energy, Inc. as in effect from time to time.           (n) “Restricted Period”
means, with respect to a Stock Award, the period during which the restrictions,
terms and conditions applicable to the shares of Common Stock granted under such
Stock Award have not been satisfied.           (o) “Stock Award” means an award
of restricted shares of Common Stock granted pursuant to Article IV of the Plan.

      1.02     Construction. The titles to the Articles and the headings of the
Sections in this Plan are placed herein for convenience of reference only, and
shall not be deemed to be material or relevant to the construction or
interpretation of the Plan. Terms in masculine, feminine and neuter genders
shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural form, and vice versa, unless the
context clearly indicates otherwise.
ARTICLE II
Administration
      The Plan shall be administered by the Board of Directors. Subject to the
express provisions of the Plan, the Board of Directors shall have the authority,
in its discretion, to (a) determine which Non-Employee Directors will be granted
Options and Stock Awards, (b) determine the number of shares of Common Stock to
be made subject to each Option or Stock Award, (c) determine the exercise price
for the shares of Common Stock to be made subject to each Option (which exercise
price per share shall not be less than the Fair Market Value of such share on
the date such Option is granted), (d) determine the period within which each
Option may be exercised (which exercise period shall not exceed ten years from
the date such Option is granted), (e) determine the restrictions (including
forfeiture restrictions), terms and conditions to be applicable to each Option
or Stock Award, (f) construe and interpret the provisions of the Plan and any
agreement evidencing an Option or Stock Award, (g) amend the agreement
evidencing the grant of any Option or Stock Award to accelerate its
exercisability or the lapse of its restrictions or otherwise modify the
restrictions, terms and conditions applicable to such Option or Stock Award, and
(h) adopt such rules and procedures, appoint such agents and take all such other
action as the Board of Directors may deem to be necessary or appropriate for the
proper administration of the Plan. The decisions of the Board of Directors with
respect to the Plan and any Option or Stock Award shall be final and binding
upon the Company, the Holders and Awardees, and all other persons having or
claiming to have an interest in the Plan or an Option or Stock Award granted
pursuant to the Plan. No member of the Board of Directors shall incur any
liability by reason of any action taken or omitted in good faith with respect to
the Plan or an Option or Stock Award granted pursuant to the Plan.
ARTICLE III
Options
      3.01     Grant of Options. Each new Non-Employee Director shall be granted
an option to purchase 5,600 shares of Common Stock on the date of his or her
election to the Board of Directors as a director. On each February 1 after the
Effective Date, each incumbent Non-Employee Director shall be granted an option

2



--------------------------------------------------------------------------------



 



to purchase 1,400 shares of Common Stock. In addition to the foregoing automatic
grants of Options, at any time and from time to time the Board of Directors in
its discretion may grant an additional Option to any Non-Employee Director who
previously has received or concurrently is receiving a February 1 automatic
Option grant; provided, however, that the aggregate number of shares of Common
Stock that may be subject to Options granted pursuant to this sentence to a
particular Non-Employee Director during any calendar year, when added to the
number of shares of Common Stock that are subject to the Option automatically
granted to such Non-Employee Director on February 1 of that year, shall not
exceed 5,600. Each Option granted pursuant to the Plan shall be subject to the
restrictions, terms and conditions set forth in Section 3.02 below, and to such
other restrictions (including forfeiture restrictions), terms and conditions not
inconsistent therewith or with the other provisions of the Plan as shall be
determined by the Board of Directors in its discretion at the time of the
granting of such Option.
      3.02     Option Terms and Agreement. The price at which each share of
Common Stock that is subject to an Option may be purchased shall be the Fair
Market Value of such share on the date of the grant of such Option. Each Option
shall be exercisable from time to time over the period of time commencing one
year from the date of the grant of such Option and ending, unless terminated
earlier pursuant to the provisions of Section 3.02(a) hereof, (a) in the case of
an Option automatically granted under the Plan, upon the expiration of ten years
from the date of such grant, or (b) in the case of an Option granted by the
Board of Directors in its discretion, upon the expiration date specified for
such Option by the Board of Directors at the time of the grant of such Option;
provided, however, that each Option granted to a Holder shall become exercisable
in full upon the death of the Holder or upon the mandatory retirement of the
Holder as a regular director because of age in accordance with Article III of
the By-laws of the Company. Each Option granted under the Plan shall be
evidenced by a written agreement entered into by the Company and the
Non-Employee Director to whom the Option is granted, which agreement shall be in
such form as the Board of Directors may prescribe, and shall include,
incorporate or conform to the following terms and conditions, and such other
terms and conditions not inconsistent therewith or with the other provisions of
the Plan, as the Board of Directors may deem to be appropriate:


        (a)     Termination of Service, Death, Etc. The agreement evidencing the
grant of an Option shall provide as follows with respect to the exercise of such
Option in the event that the Holder ceases to be a Non-Employee Director for the
reasons set forth below:



        (i) If the Holder ceases to be a director of the Company on account of
such Holder’s (A) fraud or intentional misrepresentation, or (B) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
Affiliate, then the Option shall automatically terminate and be of no further
force or effect as of the date the Holder’s directorship terminated;          
(ii) If the Holder dies or becomes disabled (within the meaning of
section 22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined
by the Board of Directors in its discretion) while a director of the Company,
the Option may be exercised prior to the earlier of (A) the expiration of five
years after such death or disability, or (B) the expiration of the exercise
period applicable to such Option, but not thereafter, by the executor or
administrator of the estate of the Holder, or by the person or persons who shall
have acquired the Option by bequest or inheritance or permitted transfer; or    
      (iii) If the directorship of a Holder is terminated within the exercise
period applicable to such Option for any reason other than a reason specified in
paragraphs (i) and (ii) of this Section 3.02(a), such Option may be exercised,
to the extent the Holder was able to do so at the date of termination of the
directorship, prior to the earlier of (A) the expiration of five years after
such termination, or (B) the expiration of the exercise period applicable to
such Option, but not thereafter.



        (b)     Transferability. Except as provided in this Section, no Option
granted under the Plan shall be (i) transferable otherwise than by will or the
laws of descent and distribution, or (ii) exercisable during the lifetime of the
Holder by anyone other than the Holder. An Option granted under the Plan to a
Holder may be transferred by such Holder to a Permitted Transferee (as defined
below), provided that

3



--------------------------------------------------------------------------------



 



  (i) there is no consideration for such transfer (other than receipt by the
Holder of interests in an entity that is a Permitted Transferee); (ii) the
Holder (or such Holder’s estate or representative) shall remain obligated to
satisfy all income or other tax withholding obligations associated with the
exercise of such Option; (iii) the Holder shall notify the Company in writing
that such transfer has occurred and disclose to the Company the name and address
of the Permitted Transferee and the relationship of the Permitted Transferee to
the Holder; and (iv) such transfer shall be effected pursuant to transfer
documents in a form approved by the Board of Directors. A Permitted Transferee
may not further assign or transfer any such transferred Option otherwise than by
will or the laws of descent and distribution. Following the transfer of an
Option to a Permitted Transferee, such Option shall continue to be subject to
the same terms and conditions that applied to it prior to its transfer by the
Holder, except that it shall be exercisable by the Permitted Transferee to whom
such transfer was made rather than by the transferring Holder.          
(c)     Agreement to Continue in Service. Each Holder shall agree to remain in
the continuous service of the Company, at the pleasure of the Company’s
stockholders, at least until the earlier of one year after the date of the grant
of any Option or the mandatory retirement of the Holder as a regular director
because of age in accordance with Article III of the By-laws of the Company, at
the retainer rate and fee schedule then in effect or at such changed rate or
schedule as the Company from time to time may establish.          
(d)     Exercise and Payments. Each agreement evidencing the grant of an Option
shall provide that such Option may be exercised by delivery to the President of
the Company of, or by sending by United States registered or certified mail,
postage prepaid, addressed to the Company (for the attention of its President),
a written notice signed by Holder specifying the number of shares of Common
Stock with respect to which such Option is being exercised. Such notice shall be
accompanied by the full amount of the exercise price of such shares. Any such
notice shall be deemed to be given on the date on which the same was deposited
in a regularly maintained receptacle for the deposit of United States mail,
addressed and sent as above-stated. In addition to the foregoing, promptly after
demand by the Company, the exercising Holder shall pay to the Company an amount
equal to any applicable withholding taxes due in connection with such exercise.
The foregoing provisions of this paragraph to the contrary notwithstanding, at
the request of an exercising Holder or Permitted Transferee and to the extent
permitted by applicable law, the Company shall approve arrangements with a
brokerage firm or firms under which any such brokerage firm shall, on behalf of
the exercising Holder or Permitted Transferee, make payment in full to the
Company of the exercise price of the shares of Common Stock then being
purchased, and the Company, pursuant to an irrevocable notice in writing from
the exercising Holder or Permitted Transferee, shall make prompt delivery of one
or more certificates for the appropriate number of shares of Common Stock to
such brokerage firm. Payment in full for purposes of the immediately preceding
sentence shall mean payment of the full amount due, either in cash or by
certified check or cashier’s check.

ARTICLE IV
Stock Awards
      4.01     Grant of Stock Awards. Each new Non-Employee Director shall be
granted a Stock Award of 2,400 shares of Common Stock on the date of his or her
election to the Board of Directors as a director. On each February 1 after the
Effective Date, each incumbent Non-Employee Director shall be granted a Stock
Award of 600 shares of Common Stock. In addition to the foregoing automatic
grants of Stock Awards, at any time and from time to time the Board of Directors
may grant an additional Stock Award to any Non-Employee Director who previously
has received or concurrently is receiving a February 1 automatic Stock Award
grant; provided, however, that the aggregate number of shares of Common Stock
that may be subject to Stock Awards granted pursuant to this sentence to a
particular Non-Employee Director during any calendar year, when added to the
number of shares of Common Stock that are subject to the Stock Award
automatically granted to such Non-Employee Director on February 1 of that year,
shall not exceed 2,400.

4



--------------------------------------------------------------------------------



 



Each Stock Award granted pursuant to the Plan shall be subject to the
restrictions, terms and conditions set forth in Sections 4.02 and 4.03 below,
and to such other restrictions (including forfeiture restrictions), terms and
conditions not inconsistent therewith or with the other provisions of the Plan
as shall be determined by the Board of Directors in its discretion at the time
of the granting of such Stock Award.
      4.02      Stock Award Restrictions. The shares of Common Stock granted
under each Stock Award shall be restricted for a period of at least one year
from the date of the grant of such Stock Award. No share of Common Stock granted
under a Stock Award may be sold, assigned, transferred, discounted, exchanged,
pledged or otherwise encumbered or disposed of until all of the restrictions,
terms and conditions applicable to such shares have been satisfied. Each Stock
Award granted under the Plan shall be evidenced by a written agreement entered
into by the Company and the Non-Employee Director to whom the Stock Award is
granted, which agreement shall be in such form as the Board of Directors may
prescribe, and shall include, incorporate or conform to the following terms and
conditions, and such other terms and conditions not inconsistent therewith or
with the other provisions of the Plan, as the Board of Directors may deem to be
appropriate:


        (a)     Termination of Service, Death, Etc. Each agreement evidencing a
Stock Award shall provide as follows in the event that during the Restricted
Period applicable to such Stock Award the Awardee thereof ceases to be a
Non-Employee Director for the reasons described below:



        (i) If the Awardee ceases to be a director of the Company on account of
such Awardee’s (A) fraud or intentional misrepresentation, or (B) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
Affiliate, then all of the shares of Common Stock granted under such Stock Award
shall be forfeited by the Awardee to the Company, and shall be transferred to
the Company by the Awardee.           (ii) If the Awardee dies or becomes
disabled (within the meaning of section 22(e)(3) of the Internal Revenue Code of
1986, as amended, as determined by the Board of Directors in its discretion)
while a director of the Company, or retires as a regular director of the Company
because of age in accordance with the mandatory retirement provisions of
Article III of the By-laws of the Company, all restrictions, terms and
conditions applicable to the shares of Common Stock granted under such Stock
Award shall terminate, and such shares shall be delivered to the Awardee (or in
the event of the Awardee’s death, to the Awardee’s estate) free of such
restrictions, terms and conditions.

      4.03     Additional Conditions. An Awardee shall be the record owner of
the shares of Common Stock granted under a Stock Award and shall have all the
rights of a stockholder with respect to such shares, including the right to vote
and the right to receive dividends or other distributions made or paid with
respect to such shares. During the Restricted Period applicable to the shares of
Common Stock granted under a Stock Award, the certificate or certificates
representing such shares shall bear a legend similar to the following:


        The shares represented by this certificate have been issued pursuant to
the terms of the 2005 Stock Plan for Non-Employee Directors of Noble Energy,
Inc., and may not be sold, assigned, transferred, discounted, exchanged, pledged
or otherwise encumbered or disposed of in any manner except as set forth in the
terms of the agreement embodying the award of such shares dated                
,            .

      In order to enforce the restrictions, terms and conditions that are
applicable to the shares of Common Stock granted under a Stock Award, the Board
of Directors may require the Awardee thereof, upon the receipt of a certificate
or certificates representing such shares, or at any time thereafter during the
Restricted Period applicable to such Stock Award, to deposit such certificate or
certificates, together with stock powers and other instruments of transfer,
appropriately endorsed in blank, with the Company or an escrow agent designated
by the Company under an escrow agreement in such form as by the Board of
Directors shall prescribe. After the satisfaction of the restrictions, terms and
conditions applicable to such shares, a new certificate, without the legend set
forth above, for the number of shares that are no longer subject to such
restrictions, terms and conditions shall be delivered to the Awardee. Any
provision of this Plan to the contrary notwithstanding, the Board of Directors
shall have the authority in its discretion to cancel at any time all or

5



--------------------------------------------------------------------------------



 



any portion of any outstanding restrictions, terms and conditions applicable to
all or any portion of the shares of Common Stock granted under a Stock Award.
ARTICLE V
Authorized Common Stock
      5.01     Common Stock. The total number of shares of Common Stock as to
which Options and Stock Awards may be granted pursuant to the Plan shall be
400,000, in the aggregate, except as such number of shares shall be adjusted
from and after the Effective Date in accordance with the provisions of
Section 5.02 hereof. If any outstanding Option under the Plan shall expire or be
terminated for any reason before the end of the exercise period applicable to
such Option, the shares of Common Stock allocable to the unexercised portion of
such Option may again be subject to the Plan. The Company shall, at all times
during the existence of outstanding Options, retain as authorized and unissued
shares of Common Stock at least the number of shares from time to time subject
to the outstanding Options or otherwise assure itself of its ability to perform
its obligation under the Plan.
      5.02     Adjustments Upon Changes in Common Stock. In the event the
Company shall effect a split of the outstanding shares of Common Stock or pay a
dividend in shares of Common Stock, or in the event the outstanding shares of
Common Stock shall be combined into a smaller number of shares, (a) the number
of shares of Common Stock that will be subject to Options or Stock Awards
granted automatically pursuant to the provisions of Section 3.01 or 4.01 hereof,
(b) the aggregate number of shares of Common Stock that may be subject to
Options or Stock Awards granted automatically and by the Board of Directors in
its discretion to a particular Non-Employee Director during any calendar year
pursuant to the provisions of Section 3.01 or 4.01 hereof, and (c) the maximum
number of shares of Common Stock as to which Options and Stock Awards may be
granted under the Plan as provided in Section 5.01 hereof, shall be increased or
decreased proportionately. In the event that before delivery by the Company of
all of the shares of Common Stock in respect of which any Option has been
granted under the Plan, the Company shall have effected such a split, dividend
or combination, the shares still subject to the Option shall be increased or
decreased proportionately and the purchase price per share shall be increased or
decreased proportionately so that the aggregate purchase price for all of the
then optioned shares shall remain the same as immediately prior to such split,
dividend or combination. In the event of a reclassification of the shares of
Common Stock not covered by the foregoing, or in the event of a liquidation or
reorganization, including a merger, consolidation or sale of assets, the Board
of Directors of the Company shall make such adjustments, if any, as it may deem
appropriate in the number, purchase price and kind of shares covered by the
unexercised portions of Options theretofore granted under the Plan. The
provisions of this Section 5.02 shall only be applicable if, and only to the
extent that, the application thereof does not conflict with any valid
governmental statute, regulation or rule.
ARTICLE VI
General Provisions
      6.01     Change in Control. If a Change in Control occurs while an Option
is outstanding, such Option shall become exercisable in full. If a Change in
Control occurs during the Restricted Period applicable to a Stock Award, all of
the restrictions, terms and conditions applicable to the shares of Common Stock
granted under such Stock Award shall terminate, and such shares shall be
delivered to the Awardee of such Stock Award free of such restrictions, terms
and conditions. For the purposes of this Plan, a “Change in Control” shall be
deemed to have occurred if:


        (a) individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least fifty-one percent (51%) of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Plan, considered as though
such person were a member of the Incumbent Board;

6



--------------------------------------------------------------------------------



 





        (b) the stockholders of the Company shall approve a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own outstanding voting
securities representing at least fifty-one percent (51%) of the combined voting
power entitled to vote generally in the election of directors (“Voting
Securities”) of the reorganized, merged or consolidated company;          
(c) the stockholders of the Company shall approve a liquidation or dissolution
of the Company or a sale of all or substantially all of the stock or assets of
the Company; or           (d) any “person,” as that term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any of its subsidiaries, any employee
benefit plan of the Company or any of its subsidiaries, or any entity organized,
appointed or established by the Company for or pursuant to the terms of such a
plan), together with all “affiliates” and “associates” (as such terms are
defined in Rule 12b-2 under the Exchange Act) of such person (as well as any
“Person” or “group” as those terms are used in Sections 13(d) and 14(d) of the
Exchange Act), shall become the “beneficial owner” or “beneficial owners” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of the Company representing in the aggregate
twenty-five percent (25%) or more of either (i) the then outstanding shares of
Common Stock, or (ii) the Voting Securities of the Company, in either such case
other than solely as a result of acquisitions of such securities directly from
the Company. Without limiting the foregoing, a person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares the power to vote, or to direct the voting of, or to
dispose, or to direct the disposition of, Common Stock or other Voting
Securities of the Company shall be deemed the beneficial owner of such Common
Stock or Voting Securities.

Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (d) of this Section 6.01
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes of subparagraph (d) of this Section 6.01.
      6.02     Termination of the Plan. The Board of Directors shall have the
right and power to terminate this Plan at any time. If not sooner terminated by
such action of the Board of Directors, the Plan shall terminate at the close of
business on March 31, 2015. No Option or Stock Award shall be granted under the
Plan after its termination. Except as otherwise provided in Section 6.05 hereof,
after the termination of the Plan an Option or Stock Award that has been granted
prior to such termination shall remain in effect in accordance with the
provisions of the agreement evidencing such Option or Stock Award.
      6.03     Amendment of the Plan. Subject to the limitations set forth in
this Section 6.03, the Board of Directors may at any time and from time to time
amend, modify or suspend the Plan. No such amendment, modification or suspension
shall (a) adversely affect an Option or Stock Award theretofore granted to any
Holder or Awardee, or deprive any Holder or Awardee of any shares of Common
Stock he or she has acquired or may acquire under such an Option or Stock Award,
without his or her written consent, or (b) be made without the approval of the
stockholders of the Company if such amendment, modification or suspension would
(i) expand the types of grants or awards that may be made under the Plan,
(ii) increase the total number of shares of Common Stock that may be granted
under the Plan or decrease the exercise price of Options granted or to be
granted under the Plan (other than as provided in Section 5.02 hereof),
(iii) materially expand the class of persons eligible to be granted Options or
Stock Awards under the Plan,

7



--------------------------------------------------------------------------------



 



(iv) materially increase the benefits accruing to Holders or Awardees under the
Plan, (v) extend the term of the Plan or the exercise period applicable to an
Option, or (vi) constitute a material revision of the Plan requiring stockholder
approval under the New York Stock Exchange Corporate Governance Listing
Standards or applicable law.
      6.04     Treatment of Proceeds. Proceeds from the sales of Common Stock
pursuant to the exercise of Options shall constitute general funds of the
Company.
      6.05     Effectiveness. This Plan shall be submitted for approval by the
stockholders of the Company at their 2005 regular meeting. The Plan shall become
effective on the date the Plan is approved at such meeting. Any provision of the
Plan to the contrary notwithstanding, no Option or Stock Award shall be granted
prior to obtaining such stockholder approval. If the Plan is not so approved by
the stockholders of the Company, the Plan shall be null and void.
      6.06     Termination of 1988 Plan. This Plan is intended to supersede and
replace the 1988 Nonqualified Stock Option Plan for Non-Employee Directors of
Noble Energy, Inc., as amended (the “1988 Plan”). The 1988 Plan shall terminate
on the date the Plan is approved by the stockholders of the Company in
accordance with the provisions of Section 6.05 hereof.
      IN WITNESS WHEREOF, the undersigned has executed this Plan on this
           day of April, 2005.


  NOBLE ENERGY, INC.



  By 

 
 
  Name: Charles D. Davidson   Title: President and Chief Executive Officer

8